United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 17-3702
                      ___________________________

   Bradley R. Hartke; Douglas P. Hartke; Joan L. Hartke, individually and as
   Trustees of the Joan L. Hartke QTIP Marital Trust dated 7/12/1996 and as
Trustees of the Robert Eugene Hartke Family Trust dated 7/12/1996; The Joan L.
 Hartke QTIP Marital Trust dated 7/12/1996; The Robert Eugene Hartke Family
                             Trust dated 7/12/1996

                     lllllllllllllllllllllPlaintiffs - Appellees

                                         v.

                                   WIPT, Inc.

                     lllllllllllllllllllllDefendant - Appellant

                              Roger Dean Waldner

                           lllllllllllllllllllllDefendant

                     The One Stop, Inc.; RDW-KILT, Inc.

                    lllllllllllllllllllllDefendants - Appellants

                                Community Bank

                           lllllllllllllllllllllDefendant
                                  ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________
                             Submitted: October 17, 2018
                               Filed: January 17, 2018
                                    [Unpublished]
                                   ____________

Before SHEPHERD, KELLY, and STRAS, Circuit Judges.
                           ____________

PER CURIAM.

       Bradley R. Hartke, Douglas P. Hartke, and Joan L. Hartke, individually and as
trustees of Hartke-related trusts (collectively, Hartkes) filed an action in the United
States District Court seeking a declaration that promissory notes they executed to
entities owned by Roger Dean Waldner were unenforceable. The Women’s
Investment Property Trust, Inc. (WIPT), The One Stop, Inc., and RDW-KILT, Inc.
(collectively, Appellants)—counterclaimed, seeking recovery on the notes. All
parties moved for judgment on the pleadings. The district court1 denied Appellants’
motion for judgment on the pleadings and granted the Hartkes’ motion for judgment
on the pleadings. This appeal followed.2 We have jurisdiction, 28 U.S.C. § 1291,
and review de novo the district court’s entry of judgment on the pleadings, Schnuck
Markets, Inc. v. First Data Merchant Services Corp., 852 F.3d 732, 737 (8th Cir.
2017), and its interpretation and application of state law, Nolles v. State Committee
for Reorganization of School Districts, 524 F.3d 892, 901 (8th Cir. 2008). Having
carefully reviewed the parties’ briefs, the record, and the applicable legal principles,
we find no reversible error in the district court’s disposition of this matter.
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                        ______________________________


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
      2
          Waldner filed a separate, pro se appeal in No. 17-3685.

                                          -2-